Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 12/16/21. Claims 1-7 and 9-20 are currently pending in the application, with claim 8 having being cancelled.  Accordingly, claims 1-7 and 9-20 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 1-2(a)(1) rejection over Sehdev et al. has been fully considered.  Applicant argues that because Applicant amended the claims to now recite that MLN-8237 is administered from about 15 mg to about 50 mg per dose, said claims are no longer anticipated.  Such arguments are persuasive as the examiner contends that Sehdev et al. does not explicitly recite a dosage amount of about 15 mg to about 50 mg.  The examiner however contends that while the exact dosage amount was not taught by Sehdev et al. determining the most effective amount is within the purview of the skilled artisan.  Moreover, the examiner reminds applicant that nowhere in the specification did applicant demonstrate unexpected results with respect to the dosage range of 15 mg to about 50 mg.  Nowhere in the specification did applicant demonstrate that this specific dosage range was therapeutically effective 

While the exact dosage amounts of the ingredients are not disclosed by Liu, it is generally noted that differences in concentration or dosage amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or dosage is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or dosage amounts of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum combination of dosages.
Given that applicant has yet to provide the criticality of the dosage range of 15 mg to 50 mg of Alisertinib, the examiner maintains that such dosage range is obvious and is within the purview of the skilled artisan to determine during routine experimentation.  Nonetheless, the examiner contends that the 102(a)(1) rejection is hereby withdrawn.  



As for applicant’s argument of a prophetic example that includes cisplatin, such embodiment is explicitly taught by Chakravarty as therapeutic agents that can be added to the combination and is thus obvious to add to a skilled artisan as it is taught by the prior art.  Additionally, the examiner reminds applicant that nowhere in the claims is the term “consisting of” recited and therefore triplet combination is not excluded by the instant invention as the claims recite the term “comprising”.  

Moreover, the examiner again reminds applicant that nowhere in the specification was it demonstrated that unexpected results exists for MLN-8237 at dosage amounts ranging from 15 mg to 50mg.  Since applicant has yet to demonstrate the criticality of such dosage amounts, the examiner maintains that determining the most effective therapeutic amounts of the aforementioned compounds is within the purview of the skilled artisan. 


For the foregoing reasons, the 102(a)(1)rejection  is hereby withdrawn.  However, the 103(a) rejection remains proper.  However, in view of applicant’s amendment, the following modified 103 (a) Final rejections are being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chakravarty et al. (U.S. 2014/0336180 A1, previously cited) in view of Rossi et al. (Journal of Clinical Oncology, 2012, Vol. 30, No. 14, pgs. 1692-1698, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Chakravarty et al. methods for the treatment of proliferative disorders by administering MEK inhibitor in combination with a selective inhibitor of Aurora Kinase inhibitor (see abstract).  Importantly, Chakravarty et al. teach that the selective inhibitor of Aurora Kinase A is sodium 4-((9-chloro-7-(2-fluoro-6-methoxyphenyl)-5H-pyrimido[5,4-d][2]benzazepin-2-yl)amino)-2-methoxybenzoate or Alisertib (applicant’s compound of claim 1; instant claim 1; see paragraphs 0180 and 0216-0217).   Additionally, Chakravarty et al. teach that the new combination therapies can be used for the treatment of various cancers including inter alia gastric, breast, and small cell lung cancer (instant claims 2-3; see paragraphs 200 and 208).  Additionally, Chakravarty et al. teach that the frequency in which any therapeutic agent can be administered can be once or more than once over a period of about , 3, 4, 5, 6, or 7 days or months or can be administered daily, weekly, biweekly, or monthly for particular period of time (see instant claims 7 and 12-13; see paragraphs 0221-0222).  Moreover, Chakravarty et al. teach that the therapeutically effective amounts or suitable dosage mounts for MEK or the Aurora kinase inhibitor or Alisertib in combination depends on a number of factors, including the severity of the condition, the particular inhibitor, the route of administration, age, weight, general health or response of the individual and can range from 20 mg, 30 mg, 40 mg, 50 mg, etc.. (instant claims 9-11; see paragraphs 0232 and 0237-0238).  Chakravarty et al. further teach that other therapeutic agents can be used with the combination of MEK and selective aurora A kinase inhibitors and 
                                                                                	
	Chakravarty et al. do not specifically teach the specific dosage amount of cisplatin in the instant claims.

Rossi et al. teach that small cell lung cancer accounts for 15% of all lung cancers and most patients present with extensive disease at first diagnosis (see pg. 1692, left col.).  Rossi et al. further teach that both cisplatin and carboplatin are known to be used in the treatment of small cell lung cancer (SCLC) but their toxicity remains a point of contention (instant claims 18-20; see pg. 1692, left col.).  Additionally, Rossi et al. further teach that depending on the tumors to be treated cisplatin might be preferable over carboplatin as cisplatin administration was found to lead to neurotoxicity while carboplatin administration led to myelosuppression (see pg. 1692, right col.).  In the case of SCLC, several studies have found that cisplatin based regimens resulted in slightly superior outcomes compared to carboplatin in terms of objective response rate (ORR) and in certain subgroups, prolonged overall survival (OS), without being associated with a significant increase in toxic effects (see pg. 1693, left col. top paragraph ).  Importantly, various studies were conducted to compare cisplatin vs. carboplatin and various dosages were administered including 25 mg/m2 on days 1-3; 30 mg/m2 on days 1-3; 50 mg/m2 on days 1-2 and 60 mg/m2 on day 1 (instant claims 15-17; see pg. 1693, table 1).  



Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the method of Chakravarty et al. with the cisplatin of Rossi et al. given that Chakravarty teach addition of other therapeutic agents for treating various cancers including small cell lung cancer and in light of Rossi et al. who teach that cisplatin is effective for treating SCLC and led to an overall higher survival rate in certain subgroups of patients.  Given the teachings of Chakravarty and Rossi, one of ordinary skill would have been motivated to combine the method of Chakravarti et al. with the cisplatin of Rossi et al. with the reasonable  expectation of providing a method that is not only effective in treating small cell lung cancer but also effective in prolonging overall survival. 
Claims 1-2, 4-6, 9-11, and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sehdev et al. (Gastroenterology, May 2011, Vol. 140, No. 5, Suppl. 1, S121, Digestive disease week abstract, previously cited).

Sehdev et al. teach that gastric cancers respond poorly to conventional therapy (abstract).  AURKA overexpression facilitates oncogenic transformation by causing chromosomal instability, aberrant mitosis, and aneuploidy (abstract).  Sehdev et al. further teach that AURKA induces pro-survival mechanisms through activation of AKT and β–catenin and inhibition of p53 mediated apoptotic pathways in gastrointestinal adenocarcinomas (see abstract).  Thus, Sehdev et al. evaluated the effect of the AURKA specific inhibitor, MLN-8237 or Alisertib, alone, cisplatin alone, or the combination of cisplatin and MLN-8237 and tested its effects on various gastric cell lines: AGS, KATO-III, MKN28, FLO-1, and OE33 (see abstract).  Specifically, cell viability assay and survival assay data indicated that in comparison to treatment with MLN alone, Cisplatin or CDDP alone, the combination treatment of MLN-8237 and cisplatin significantly increased inhibition of cellular viability and survival in said cancer cell lines (see abstract).  Additionally, western blot analysis revealed that treatment with both cisplatin and MLN-8237 in combination resulted in cleavage of caspase-3 (i.e. apoptotic indicator) in said cell lines (see abstract).  Tumor growth was further assessed in tumor growth resulting from OE33 mouse xenograft study wherein 40 mg/kg of MLN-8237 was used along with 2 mg/kg of cisplatin or CDDP (see abstract).  In sum, Sehdev et al. teach that MLN-8237 is an effective therapeutic strategy for inducing apoptosis 
Sehdev et al. do not specifically teach the specific dosage amount of Alisertib or MLN-8237 or that of cisplatin in the instant claims.

The examiner however maintains that one skilled in the art at the time of the invention would have found it obvious to adjust the dosage range of Alisertinib or MLN-8237 and that of cisplatin during the course of routine experimentation so as to obtain the desirable type of effective amount of said combination to treat gastric cancer.  

While the exact dosage amounts of the ingredients are not disclosed by Sehdev, it is generally noted that differences in concentration or dosage amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or dosage is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or dosage amounts of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum combination of dosages.

. 


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/15/2022